I am unable to concur that the judgment appealed from should be reversed. The construction which is put upon the seventh subdivision of the contract in the prevailing opinion is, as it seems to me, not justified by the language used and results in doing the very thing which the parties by their agreement sought to avoid. When the contract was prepared each of the parties was represented by counsel. The counsel for the husband prepared in the first instance an agreement, the seventh subdivision of which read: "7. The death of the party of the first part shall absolve him and his estate from further payments of said weekly sum of Eight Dollars, and likewise the party of the first part shall be absolved in the event of the divorce of the parties." This provision was not satisfactory to the counsel for the wife and under his advice she refused to execute the agreement unless such clause were changed. He then prepared and sent to the counsel for the husband the agreement which finally was executed, the seventh clause of which reads: "7. In the event of the death of the party of the first part the weekly payment of eight dollars shall cease and determine and the party of the second part shall receive such interest in the estate of the party of the first part as provided by the Intestate Laws of the Commonwealth of Pennsylvania as though there had not been an agreement and in the event of the death of the party of the second part, said payment shall cease and the party of the first part shall have such interest in the estate of the party of the second part as provided for in Intestacy under the Laws of the State of New *Page 243 
York as if no agreement had existed and the parties hereto lived together, except the same be absolved by proceedings in divorce." It is clear to me why the change in the seventh subdivision was insisted upon by the counsel for the wife. Under the agreement as prepared by the counsel for the husband she was to have eight dollars per week. This allowance, of course, would terminate upon the husband's death. She wanted more. She was looking to the future and sought to have a provision inserted so that when he died she would have a share in his estate in lieu of the weekly payments theretofore made. Otherwise there is no sense or meaning in the phrase "the party of the second part shall receive such interest in the estate of the party of the first part as provided by the Intestate Laws of the Commonwealth of Pennsylvania." The words "as though there had not been an agreement" neither add to nor take from the provision with reference to the husband's estate.
It must be assumed that when the seventh subdivision was changed the parties intended to accomplish something. They were not going through an idle ceremony and yet that is precisely the result of what they did if the conclusion reached in the prevailing opinion be correct. The construction put upon the seventh subdivision as amended is the same as would have to be put upon the seventh subdivision had the change not been made. The wife, as indicated, desired to have a provision in the agreement for her support after the husband's death. This was to come from whatever estate he might leave and to get him to make an agreement of this kind it is evident she was willing to make a provision for him in her estate. The parties could do as they saw fit with their respective properties until death made the separation final, and then the one surviving should take from the estate of the other what the statute in case of intestacy would give. We may not like the agreement as drawn; it may be one *Page 244 
that the wife ought not to have made; but she made it after being fully advised on the subject. The mutual promise of one to the other is sufficient consideration. It is not against public policy and I know of no reason why it should not be enforced.
I, therefore, dissent and vote to affirm the judgment.
HISCOCK, Ch. J., CUDDEBACK and HOGAN, JJ., concur with CRANE, J.; McLAUGHLIN, J., reads dissenting opinion, with whom CHASE and COLLIN, JJ., concur.
Judgment reversed, etc.